444 F.2d 222
Broward DAVIS, Defendant-Appellant,v.UNITED STATES of America, Plaintiff-Appellee.
No. 30690 Summary Calendar.**
United States Court of Appeals, Fifth Circuit.
June 24, 1971.

Appeal from United States District Court for the Southern District of Florida; C. Clyde Atkins, District Judge.
Broward Davis, pro se, Morton Orbach, Miami, Fla., for defendant-appellant.
Robert W. Rust, U. S. Atty., Miami, Fla., Richard A. Hauser, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


**
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F. 2d 966